     Case 8:20-cv-01743-TPB-TGW Document 25 Filed 08/04/20 Page 1 of 5 PageID 618


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

IT WORKS MARKETING, INC.,

        Plaintiff,

v.                                              Case No. 8:20-cv-1743-T-60TGW

MELALEUCA INC., et al.,

        Defendants.
                                 /

ORDER DENYING “PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING
        ORDER AND SUPPORTING MEMORANDUM OF LAW”

        This matter is before the Court on “Plaintiff’s Motion for Temporary Restraining

Order and Supporting Memorandum of Law,” filed on August 3, 2020. (Doc. 20). Upon

review of the motion, court file, and record, the Court finds as follows:

                                       Background

        Plaintiff It Works Marketing, Inc. is a network marketing company focusing on

health and beauty products. To sell its products, It Works relies on distributors –

independent contractors that earn commissions on their sales. Distributors are privy to

certain confidential, proprietary, and trade secret information through reports provided

by It Works. When distributors join It Works, they agree not to misuse It Works’

confidential information. Distributors further agree not to recruit other It Works

distributors or customers for other network marketing businesses (1) while they work as

It Works distributors and (2) for six months after they stop being It Works distributors.

        Defendant Melaleuca Inc. is a direct competitor of It Works. Between April and

July 2020, several distributors – Defendants Kellie Kaufman, Sarah Raskin, Joshua

                                          Page 1 of 5
  Case 8:20-cv-01743-TPB-TGW Document 25 Filed 08/04/20 Page 2 of 5 PageID 619


Raskin, Katie Herold, and Lea Piccoli (the “Non-Solicitation Defendants”) – left It Works

and joined Melaleuca. In its motion, Plaintiff alleges that the Non-Solicitation

Defendants are using Plaintiff’s trade secrets to solicit other distributors, and that

Plaintiff suffer imminent and irreparable injury if the Court does not enter a temporary

restraining order (“TRO”) stopping them.

                                      Legal Standard

       A district court is authorized to issue a temporary restraining order without

notice to the adverse party only in limited emergency circumstances. See Fed. R. Civ. P.

65(b); M.D. Fla. Local Rule 4.05. A motion seeking a temporary restraining order “must

be supported by allegations of specific facts shown in the verified complaint or

accompanying affidavits, not only that the moving party is threatened with irreparable

injury, but that such injury is so imminent that notice and a hearing on the application

for preliminary injunction is impractical if not impossible.” M.D. Fla. Local Rule

4.05(b)(2).

       A no-notice TRO “is an extreme remedy to be used only with the utmost caution.”

Levine v. Camcoa, Ltd., 70 F.3d 1191, 1194 (11th Cir. 1995). Before considering the

efficacy of injunctive relief, the Court must determine the initial threshold matter of

whether the movant has provided sufficient justification to seek ex parte relief. See

Xylem, Inc. v. Church, No. 8:19-cv-304-T-33TGW, 2019 WL 459144, at *3 (M.D. Fla. Feb.

6, 2019). Under Rule 65(b)(1), a federal court may only issue a TRO without first giving

notice to the enjoined parties if the movant provides:

       (A)    specific facts in an affidavit or a verified complaint clearly show that
              immediate and irreparable injury, loss, or damage will result to the
              movant before the adverse party can be heard in opposition; and



                                          Page 2 of 5
  Case 8:20-cv-01743-TPB-TGW Document 25 Filed 08/04/20 Page 3 of 5 PageID 620


      (B)    the movant's attorney certifies in writing any efforts made to give
             notice and the reasons why it should not be required.
Fed. R. Civ. P. 65(b)(1). “To obtain ex parte relief, a party must strictly comply with these

requirements. They are not mere technicalities, but establish minimum due process.”

Xylem, 2019 WL 459144, at *3 (quoting Emerging Vision, Inc. v. Glachman, No. 9:10-cv-

80734-KLR, 2010 WL 3293346, at *3 (S.D. Fla. June 29, 2010), report and

recommendation adopted, 2010 WL 3293351, at *1 (S.D. Fla. Aug. 11, 2010)). “A

[movant] cannot evade the requirements of Rule 65(b)(1) and obtain an ex parte

restraining order by merely pointing to the merits of its claims.” Id. (internal quotations

omitted).

      If the movant establishes that it is justified in seeking ex parte relief, it next bears

the burden to establish that injunctive relief is appropriate by showing: “(1) a substantial

likelihood of success on the merits; (2) that irreparable injury will be suffered if the relief

is not granted; (3) that the threatened injury outweighs the harm the relief would inflict

on the nonmovant; and (4) that entry of the relief would serve the public interest.”

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005).

                                          Analysis

      Initially, the Court finds that the TRO motion is procedurally insufficient. The

Court may only issue a TRO if the movant gives security in an amount that the Court

considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained. See Fed. R. Civ. P. 65(c); Local R. M.D. Fla. 4.05(3)

(explaining that a motion seeking a TRO must contain, among other things, “facts on

which the Court can make a reasoned determination as to the amount of security which

must be posted”); Williamson v. Bank of America, N.A., No. 1:12-cv-01829-JEC-RGV,


                                          Page 3 of 5
  Case 8:20-cv-01743-TPB-TGW Document 25 Filed 08/04/20 Page 4 of 5 PageID 621


2012 WL 12883933, at *2 (N.D. Ga. May 29, 2012). Here, It Works argues that no bond

or a nominal bond should be required because it has demonstrated a high likelihood of

success on the merits. Upon review, the Court finds that although a security may be

waived in some circumstances, Plaintiff has failed to put forth sufficient facts or legal

arguments showing that it should be entitled to a waiver of the security requirement.

      Moreover, without undertaking substantial and unnecessary analysis, the Court

finds that It Works has failed to establish entitlement to a TRO. Although it appears

that It Works gave notice to Defendant Melaleuca, Inc., it believes it should not be

required to give notice to the Non-Solicitation Defendants because they “have shown a

proclivity to conceal information material to the allegations in this Motion and there is

an imminent threat information could be deleted or destroyed if notice were to be

provided.” However, the Court finds that It Works does not assert specific facts that

clearly how it will suffer immediate and irreparable injury, loss, or damage before the

Non-Solicitation Defendants can be heard in opposition. Fed. R. Civ. P. 65(b)(1)(A)-(B). It

is not clear how injury is so imminent that notice and a hearing on an application for

preliminary injunction is impractical if not impossible. In light of these deficiencies, the

Court is not able to address It Works’ allegations without input from the Non-Solicitation

Defendants and is unwilling to permit use of such an extreme remedy.

      Because It Works has failed to meet the high burden for the issuance of a TRO, its

motion must be denied. This ruling does not preclude It Works from seeking a

preliminary injunction and requesting an expedited schedule to address such motion.




                                          Page 4 of 5
  Case 8:20-cv-01743-TPB-TGW Document 25 Filed 08/04/20 Page 5 of 5 PageID 622


        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        1.    “Plaintiff’s Motion for Temporary Restraining Order and Supporting

              Memorandum of Law” (Doc. 20) is DENIED.

        2.    Plaintiff is DIRECTED to immediately serve on Defendants: (1) a copy of

              the complaint and its exhibits; (2) a copy of the TRO motion and its exhibits;

              and (3) a copy of this Order. Plaintiff is further DIRECTED to file proof of

              service on or before August 12, 2020.

        3.    The Court sets a Rule 16 status conference before the undersigned on

              Friday, August 14, 2020, at 1:30 PM in Courtroom 14A of the Tampa

              Courthouse, 801 N. Florida Avenue, Tampa, Florida 33602.

        DONE and ENTERED in Chambers, in Tampa, Florida, this 4th day of August,

2020.




                                                       TOM BARBER
                                                       UNITED STATES DISTRICT JUDGE




                                         Page 5 of 5
